People v Fortner (2022 NY Slip Op 01927)





People v Fortner


2022 NY Slip Op 01927


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ.


243 KA 21-00636

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDARRYL FORTNER, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (BRADLEY W. OASTLER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Onondaga County Court (Matthew J. Doran, J.), rendered March 23, 2021. Defendant was resentenced upon a conviction of attempted robbery in the first degree. 
It is hereby ORDERED that the resentence so appealed from is unanimously affirmed.
Same memorandum as in People v Fortner ([appeal No. 1] — AD3d — [Mar. 18, 2022] [4th Dept 2022]).
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court